Citation Nr: 1135806	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  08-35 057	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA disability compensation in the amount of $49,695.80, to include whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1966 to August 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2006 determination of the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the Veteran's request for waiver of recovery of an overpayment of VA disability compensation in the amount of $49,965.80.  This matter is now in the jurisdiction of the Columbia, South Carolina RO. 

In February 2011, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1. The Veteran was incarcerated for the period of December 1975 through 2009.

2. Legislation passed in October 1980 limited the total amount of disability compensation benefits which an incarcerated Veteran could receive to the equivalent of a 10 percent disability rating.

3. For the period of October 1980 through March 2006, the Veteran was paid the full amount of VA disability compensation at the 30 percent rate, rather than at the 10 percent disability required in light of his incarceration.  

4. The payment of the higher disability benefits from October 1980 to March 2006 resulted in an overpayment of $49,695.80.

5. A partial waiver of repayment of the debt, in the amount of $24,847.90, would not result in unjust enrichment of the Veteran.

6. Partial recovery of the overpayment, in the amount of $24,847.90, would not be against equity and good conscience.


CONCLUSIONS OF LAW

1. The overpayment of VA disability compensation in the amount of $49,695.80 was properly created.  38 U.S.C.A. § 5302, 5313 (West 2002); 38 C.F.R. § 1.962, 1.965, 3.665 (West Supp. 2010).

2. Recovery of the full overpayment of VA benefits paid to the Veteran during his period of incarceration is against equity and good conscience and therefore recovery of $24,847.90 is not warranted.  38 U.S.C.A. § 5302, 5313 (West 2002); 38 C.F.R. § 1.962, 1.965, 3.665 (West Supp. 2010).

3. Partial recovery of the overpayment of VA benefits paid to the Veteran during his period of incarceration is not against equity and good conscience and therefore recovery of $24,874.90 is warranted.  38 U.S.C.A. § 5302, 5313 (West 2002); 38 C.F.R. § 1.962, 1.965, 3.665 (West Supp. 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

The VCAA duties to notify and assist do not apply to claims for waiver of recovery of an overpayment of VA disability benefits.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Prior to the decision of the Committee, the Veteran was notified in March 2006 and September 2006 of the general requirements of applicable law pertaining to a claim for waiver of recovery of an overpayment, and was advised as to the nature of the evidence necessary to substantiate his claim.  In its November 2006 decision, the Committee also informed the Veteran of the reasons that his claim was denied and the evidence it had considered in denying the claim.  The general advisements were reiterated in the statement of the case issued in November 2008 which also provided the Veteran the opportunity to identify or submit any evidence he wished to be considered in connection with his appeal.  In short, and in any event, the Veteran has been notified of the information or evidence necessary to substantiate his claim and the parties responsible for obtaining that evidence.  

Further, VA has made reasonable efforts to assist the Veteran in obtaining evidence for his claim.  For example, VA has requested the Veteran furnish evidence pertaining to his financial status, and he responded with information in February 2008.  Additionally, the Veteran was provided with the opportunity to appear at a hearing in February 2011.  He appeared at the hearing and presented testimony, including evidence regarding the creation of the overpayment and his current financial status.  

Legal Principles Regarding Overpayments

A Veteran who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony committed after October 7, 1980 and has a combined rating of 20 percent or more shall not be paid compensation in excess of the amount payable for a disability evaluated as 10 percent disabling beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313 38 C.F.R. § 3.665.  This restriction also applies to any Veteran who, on October 7, 1980, was incarcerated in a federal, state, or local penal institution for a felony committed before that date, and who remains so incarcerated for a conviction of that felony as of December 27, 2001.  38 C.F.R. § 3.665.

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of an overpayment.  The RO's Committee on Waivers and Compromises concluded that the facts in this case do not show the mandatory bars to waiver exist in the Veteran's case, and the Board agrees.  The RO then denied the Veteran's claim for waiver on the basis that recovery of the overpayment would not be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962. 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, set forth in 38 C.F.R. § 1.965(a), which are not intended to be all inclusive: 

(1) Fault of the debtor: Whether the actions of the debtor contributed to the creation of the debt; (2) Balancing of faults: Weighing of the fault of the debtor against that of the VA; (3) Undue hardship: Whether collection would deprive the debtor or family of basic necessities; (4) Defeat the purpose: Whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment: Whether failure to make restitution would result in unfair gain to the debtor; and (6) Changing position to one's detriment: Whether reliance on VA benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  


Factual Background

The Veteran had service in August 1964 to August 1967, including service in the Republic of Vietnam.  At the time of service separation, the Veteran was receiving inpatient treatment at a military hospital for schizophrenia.  Shortly thereafter, he was awarded service connection for schizophrenia and assigned a disability rating of 30 percent, effective in August 1967. 

In June 1968, the New York City RO received an inquiry from a judge indicating that there was pending court action with respect to the Veteran.  The judge specifically requested information regarding whether incarceration of the Veteran for a period of time would result in an increase in the severity of his schizophrenia.  The response to the inquiry in August 1968 was that it was against VA regulations to offer any sort of opinion regarding a potential increase in severity in the case of incarceration.

In 1972, the Veteran submitted a request to the RO to send all of his benefit checks to his mother's address, which he provided.  Notably, the Veteran has not, at any point in the history of his relationship with VA, been found unfit to handle his own financial affairs.

In 1975, the Veteran was convicted of homicide and sent to prison in the state of New York with a sentence of 20 years to life.  His incarceration began December 1975.  

In October 1980, Congress passed the Veterans Disability Compensation and Housing Benefits Amendment of 1980, which included a provision that incarcerated Veterans convicted of a felony who were receiving disability benefits should have the amount of their benefits reduced to the 10 percent disability level during the period of their incarceration.  This legislation was codified at 38 U.S.C.A. § 5313.

In February 2005, VA was notified by Social Security that the Veteran was listed in its computer system as incarcerated.  In March 2006, the RO notified the Veteran that his disability benefits would be reduced, pursuant to the provisions of 38 U.S.C.A. § 5313, and that the adjustment would result in the creation of an overpayment of benefits which had been paid.

In September 2006, the Veteran was notified that an overpayment of over $32,700 was shown and that withholding of his benefits to recoup the overpayment would begin in December 2006.  That figure was later amended due to an error in calculation to just under $50,000.  The September 2006 notice also included his new, reduced benefit amount payable at the 10 percent disability rate.

In November 2006, the Veteran's request for waiver was denied by the Committee, and he was notified of his rights regarding entering into a repayment plan, including withholding from his ongoing benefits.  The Committee did not find fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment which would preclude a waiver.  As a result, the standard of "equity and good conscience" was applied and it was determined that the Veteran should have advised VA of his incarceration at some point during the accumulation of the overpayment and that failure to repay the overpayment created would result in an unfair gain to him.  In denying a waiver, the Committee noted that the Veteran was still "housed at the expense of the government at a penal institution" and that there was no evidence to suggest that repayment of the debt owed to VA would create a hardship for him.  

In the Notice of Disagreement submitted in June 2007, the Veteran stated that he had always had his benefit check sent to his home address, since before his conviction, and that his mother held a legal power of attorney to handle his benefits.  He asserted that at no time had he misled or defrauded the government and that application of the statute, passed after his incarceration, could be construed as ex post facto, which is not permitted under the U.S. Constitution.  He argued that any overpayment of benefits to him - if legally recognizable - was due to an oversight by VA in not recognizing he was incarcerated and that he should not bear the penalty for the mistake.  In addition, he stated that he was totally dependent on his VA benefits to cover the incidental costs of living which his incarceration did not provide and that the prospect of continued VA benefits was a crucial part of the "reasonable assurance package" submitted in his application for parole from prison.  He did not feel he had been overcompensated and did not believe his benefits should be reduced or terminated.

In the financial statement submitted by the Veteran in February 2008, he indicated that he was still incarcerated and was employed only at a job within the prison.  His gross monthly salary from that job was a maximum of $16, in addition to which he received $111 in VA benefits.  He had no other assets and no dependents; he indicated that he could pay $55 per month towards his debt, at least until the time of his parole, which he expected to come at some point during 2008.

At the February 2011 hearing, the Veteran testified that he had been incarcerated between 1975 and 2009 in the state of New York.  During that time he had worked in the prison law library and with other inmates who were veterans, but was never aware that he had to inform VA that he was incarcerated.  His checks went to his mother's address, just as they always had; she held his power of attorney and deposited the money to his civilian bank account.  Some of that money paid for additional food during his incarceration, because the normal prison fare made him ill, as well as for attorney bills, clothing, and occasional gifts to family members for holidays.  The law which reduced his benefits was passed in 1980, after his incarceration, and he felt he had slipped through the cracks somehow until his overpayment was very large.  Since being released from prison, he was slowly adapting to the modern world, and had lived with his elderly parents for a time.  He said that his financial situation was not good and he did not believe he was likely to get a job given his age, skills, health problems, and criminal record.  He received just under $700 a month in combined disability benefits from Social Security and VA for his schizophrenia and right knee disabilities.  He had to pay $50 per month for parole service, $146 per month for rent because of VA housing assistance, another $90 per month for his agreement.  He received food stamps as well as medical coverage through VA and Medicaid.  He said that because of his overpayment, $117 per month was deducted from his VA disability compensation; due to the amount that he owed, and said he would be "dead three times over" before the overpayment was fully recouped.  He said he would gladly pay the money if he had it, but he didn't.  He did not have a driver's license because he could not afford a car, and he had to rely on family members for his transportation including to VA medical appointments.

Analysis

The record shows that the Veteran was incarcerated for the commission of a felony from 1975 through 2009, during which time he was receiving VA disability benefits for service-connected schizophrenia at a 30 percent disability level.  In March 2006, those benefits were retroactively reduced to the 10 percent compensation level, and remained at that level until the time of his release from prison in 2009.

Between the October 1980 effective date of the Veterans Disability Compensation and Housing Benefits Amendment of 1980, which required the reduction of benefits to the 10 percent disability level, and the date that the reduction was effectuated in March 2006, the Veteran was paid VA compensation benefits at the 30 percent disability level, when he should have been paid at the 10 percent disability level.  The RO's action in retroactively reducing the Veteran's disability benefits beginning in March 2006 was in accordance with the statutes and regulations governing VA and was therefore proper.  Notably, under 38 U.S.C.A. § 5313, the reduction in benefits should begin on the 61st day of his incarceration for a felony; as such date occurred prior to the enactment of the applicable law, the reduction should begin on the effective date of the statute.  

Pursuant to 38 U.S.C.A. § 5302(a), a claimant is allowed to seek a waiver of recovery of an overpayment of VA benefits.  The Secretary of VA is authorized to grant a waiver of recovery of indebtedness when collection of the debt would be against "equity and good conscience."  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963a (2010).  Under the criteria set out in 38 U.S.C.A. § 5302(c), the law precludes a waiver of recovery of an overpayment or the collection of any indebtedness where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.962(b).  Consequently, before the Board may determine whether equity and good conscience affords the Veteran a waiver, the Board must first determine whether there was an indication of fraud, misrepresentation, or bad faith on his part in connection with the claim. 

The Board recognizes that the Committee has issued a determination as to whether fraud, misrepresentation, or bad faith on the part of the Veteran caused the creation of the overpayment.  As noted earlier, the Committee's November 2006 decision found that there was no evidence of fraud, misrepresentation, or bad faith.  The evidence of record supports this conclusion.

Where there is no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue, waiver of recovery of the assessed overpayment is not precluded pursuant to 38 U.S.C.A. § 5302(a).  The Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.962, 1.965(a).  Regulations provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a). 

In the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  If warranted, the Board may waive a portion of the debt.  Jordan v. Brown, 10 Vet. App. 171 (1997).  When, in fully weighing and balancing each equitable factor, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the Veteran the benefit of the doubt.  38 U.S.C.A. § 5107(b); see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001). 

The first and second elements of the "equity and good conscience" analysis pertain to the fault of the Veteran as compared with the fault of VA.  In this respect, the Veteran argues that he was unaware of the need to advise VA of his incarceration and of the effect that his incarceration would have on his benefits.  In contrast, the RO notes that the Veteran was, in fact, receiving excess benefits for over 25 years.  Because it is incontrovertible that the statute requiring the reduction of benefits was passed nearly five years after the Veteran began serving his sentence, and that his benefit check has always been sent to his mother who held his power of attorney, the Board finds it plausible that the Veteran did not know of the requirement to notify VA of his incarceration and to accept a reduced benefit.  However, inasmuch as the RO has indicated it is standard procedure to include notification of the need to inform VA of incarceration and other changes in status with the benefits check, the Board finds that the Veteran or his agent/mother should have known of this requirement.  Therefore, the Board finds that the Veteran must be considered partially at fault and must bear some responsibility for the creation of the overpayment.  

With respect to the third element, whether the Veteran would be subjected to undue hardship if the debt were recovered, the evidence indicates that payment of the debt in full would likely result in at least some hardship for the Veteran.  The Veteran's financial status report was completed before his parole from prison and thus does not reflect his current economic situation.  While the Board does not know all of the particulars of his current financial status, having only his testimony at hearing to rely on, he does appear to have some economic disadvantages.  Notably, the Veteran testified he is receiving housing assistance through VA and food stamps.  However, he also testified that he accepts the debt created by the overpayment and understands VA's obligation to collect it.

The fourth and fifth elements of the analysis, whether recovery would defeat the purpose for which the benefits were intended and whether a waiver of overpayment would result in "unjust enrichment" of the Veteran must be considered together in this instance.  In general terms, the purpose of VA disability benefits is to compensate Veterans for injury or disease resulting from service which negatively impacts their capacity for self-support and makes them more likely to require public assistance.  See, e.g., VAOPGCPREC 100-90 (Dec. 24, 1990) (unquestionable objective of [compensation benefits] is to satisfy the financial needs of persons suffering from conditions connected to military service)  The understood purpose of the reduction of benefits for Veterans incarcerated for felonies was to avoid unjust enrichment, when the actions of those Veterans result in incarceration, thereby limiting the need for monetary support in large part because housing and basic needs are provided as a consequence of incarceration.  See VAOPGCPREC 5-2006 (Aug. 11, 2006) (citing principal sponsor of legislation questioning the wisdom of providing hundreds and thousands of dollars of tax[-]free benefits to such individuals at the same time taxpayers are spending additional thousands of dollars to maintain them in penal institutions).  

The Veteran was incarcerated for 25 years, with his basic housing and nutritional needs met by the state as a condition of imprisonment; the resulting need for money to support himself was thereby diminished.  And, inasmuch as he received benefits in excess of the amount to which he was entitled, he was unjustly enriched during his incarceration.  However, since the assessment of the overpayment, the Veteran has been granted parole from prison and is once again solely responsible for his own support.  The evidence of record shows that he is receiving housing assistance and food stamps because he lacks adequate means of support; his circumstances are such that future gainful employment is unlikely.  The size of the overpayment and the amount of money being recouped from ongoing benefits suggests that the debt is likely to survive as long as the Veteran.  Thus, the issue at hand becomes whether continued collection of the debt would defeat the purpose for which the benefit was created.  To the extent that it deprives the Veteran of a portion of his means of financial support for what would likely be the remainder of his life, it does, in fact, defeat the purpose of the benefit.  However, given the size of the existing debt, a complete waiver of the overpayment would reflect an unjust enrichment of the Veteran at the expense of the Government.

The final element for consideration in the "equity and good conscience" analysis is whether the Veteran has relied on the benefits to his detriment and surrender of a valuable right or incurrence of a legal obligation.  While the Veteran did state at one time that the amount of his VA disability benefits was considered part of his proof of financial support being considered in his bid for parole, the Board notes that the Veteran has been granted parole.  If the Veteran had been denied parole because of the change in his VA benefits, consideration of this element would be required.  The record does not indicate that such a situation has occurred; therefore, there has been no detrimental reliance which would support the request for waiver.

After weighing all of the enumerated factors above, the Board finds that total recovery of the overpayment violates the principles of equity and good conscience.  However, although the Veteran must share responsibility for creating the overpayment as he did not at any time inform the VA that he was incarcerated, it has been shown that full recovery of the debt would defeat the purposes for which the benefits were intended and partial waiver of recovery of the debt would not result in his unjust enrichment.  Therefore, the Board finds that partial waiver of recovery of the overpayment in the amount of half of the assessed overpayment, or $24847.90, is warranted.  

  
ORDER

Partial waiver of recovery of the overpayment of VA benefits, in the amount of $24847.90, is granted.




____________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


